 Case 3:17-cv-00479-TSL-RHW Document 27 Filed 05/11/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

DEVON MICHAEL SAPPLETON                                        PETITIONER

VS.                                 CIVIL ACTION NO. 3:17CV479TSL-RHW

WARDEN C. NASH                                                RESPONDENT


                                  ORDER

      This cause is before the court on the report and

recommendation of Magistrate Judge Robert H. Walker entered on

April 1, 2020, recommending that Sappleton’s § 2241 petition be

dismissed.   Petitioner Devon Michael Sappleton has not filed an

objection and the time for doing so has expired.        Having reviewed

the report and recommendation, the court concludes that the report

and recommendation is well taken and hereby adopts, as its own

opinion, the magistrate judge’s report and recommendation.

      Based on the foregoing, it is ordered that the report

and recommendation of United States Magistrate Robert H. Walker

entered on April 1, 2020, be, and the same is hereby, adopted as

the finding of this court.     Accordingly, it is ordered that the

petition is dismissed.

      A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

      SO ORDERED this 11th day of May, 2020.


                     __/s/Tom S. Lee______________________________
                       UNITED STATES DISTRICT JUDGE
